In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
SARAH ELIZABETH REICHARD, *                        No. 14-904V
                          *                        Special Master Christian J. Moran
             Petitioner,  *
                          *
v.                        *                        Filed: March 8, 2016
                          *
SECRETARY OF HEALTH       *                        Stipulation; tetanus-diphtheria-
AND HUMAN SERVICES,       *                        acellular pertussis (“Tdap”)
                          *                        vaccination; Guillain-Barré syndrome
             Respondent.  *                        (“GBS”); attorneys’ fees and costs.
*********************

Kelly D. Burdette, Burkett & Burdette, Seattle, WA, for Petitioner;
Alexis B. Babcock, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On February 22, 2016, respondent filed the parties’ joint stipulation
concerning the petition for compensation filed by Sarah Elizabeth Reichard on
September 25, 2014. Petitioner alleges the tetanus-diphtheria-acellular pertussis
(“Tdap”) vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42
C.F.R. §100.3(a), and which Ms. Reichard received on August 2, 2013, caused her
to develop Guillain-Barré syndrome (“GBS”). Petitioner represents that there has
been no prior award or settlement of a civil action for damages on her behalf as a
result of her condition.

      Respondent denies that petitioner's GBS was caused-in-fact by her Tdap
vaccination, and denies that the vaccine caused any other injury or her current
condition.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Compensation awarded in that stipulation includes:

       a. A lump sum payment of $85,000.00 in the form of a check payable to
          petitioner, Susan Elizabeth Reichard. This amount represents
          compensation for all damages that would be available under 42
          U.S.C. § 300aa-15(a); and

       b. A lump sum of $18,035.43, in the form of a check payable jointly to
          petitioner and petitioner’s attorney, Kelly D. Burdette, of Burkett &
          Burdette, for attorneys’ fees and costs available under 42 U.S.C.
          §300aa-15(e), and, in compliance with General Order #9, no out-of-
          pocket expenses were incurred by petitioner in proceeding on the
          petition.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-904V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
                IN T11E UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECW.. MASTERS


                                                          )
SARAH ELIZABE1H REICHARD,                                 )
                                                          )
                       Petitioner,                        )
                                                          )   No. 14-904V
v.                                                        )   Spedal Muter Moran
                                                          )
SECRETARY OF HEALTII AND                                  )
HUMAN SERVICES,                                           )
                                                          )
                       ~pondent.                          )




       The parties hereby stipulate to tho following matters:

       1. On September 2S, 2014, Sarah Elil.abeth Reichard ("'petitioner") fiJed a petition for

vaccine compensation under the National Vaccine Injury Compensa1ion Program, 42 U.S.C.

§300aa-IO to 34 (the "Vaccine Propmj. The petition seeks compensation for injuries

allegedly related to petitioner's receipt of the Tctanus-diphtheria-acellular pertussis ("Tdap.,)

vaccine, which vaccine is ~eel in the Vaccine Injury Table (the "fable"), 42 C.F.R. f

lOOJ(a).

       2. Petitioner received a Tdap immunization on August 2. 2013.

       3. The vaccine was administered within the United States.

       4. Petitloner alleges that she suffered fiom Guitlain Barre Syndrome ("G!JS") that was

caused·in· fact by her Tdap vaccination. Petitioner further alleges that she experienced residual

effects of this btjury for more than six months.

        S. Petitioner represents that there bas been no prior award or settlement of a civil action



                                                   · I·
for damages as a result of her alleged GBS.

       6. Respondent denies that pedcloner's alleeed Injuries were causod·in·fact by her Tdap

vaccination, and denies that the vaccine caused any other iajury or her cwrent condition.

       7. Maintainina their abovo-stated positions, the parties nevertheless now agree that tho

issues between them shall be settled and that a decision should be entered awarding the

compensadon descn1>ed in paraaraph 8 of this Stipulation.

       8. As soon as practicable after an entry ofjudgment reflecting a decision consistent with

the tams of this Stipulation, and after petitioner has filed an election to receive compensation

pursuantto 42 U.S.C. § 300aa-2l(aXl). the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

       a.      A lump sum of $85,000.00 in the form of a cbeclc payable to petitioner. This
               amount represents compensation for all damaacs that would be available under 42
               U.S.C. § 300u-1S{a}; and

       b.      A lump sum ofSl 8,035.43 In the form of a check payable jointly to petitioner and
               petitioner's attorney, for attorney's fees and costs available under 42 U.S.C. §
               300aa-1 S(e}, and in complianoc with Gc:ncral Order #9, no out-of-pocket
               expenses wen: incwrcd by petitioner ln prc>       11. The parties and their attorneys further ap:e and stipulate that, except for any award

for attorney's fees and litigation costs and past umeimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the beneflt of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa·l S(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-1S(g) and (b).

       t 2. In return for the payments descrlbcd In parasraPfl 8, petitioner, in her individual

capacity, and on behalf of her heirs, executors, administrators, successors or assigns, does

fon:ver irrevocably and unconditionally release, acquit and discharae the United States and the

Secretary of Health and Human Services from any and all actions or causes of action (including

qrecments, Judaments, claims, damag~ loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought. or could be timely brought in

the Court of Federal Claims, under the National Vaccine Injury Compensation Proaram, 42

U.S.C. § 300aa-10 ct seq., on account ot; or in any way growing out ot; any and all known or

unknown, suspcctcd or unsuspected personal injuries to or death of petitioner resultins from. or

alleged to have resulted from, tho Tdap vaccination administered on August 2, 2013 as alleged in

a petition for vaccine compensation filed on or about Scptanber lS, 2014, in tho United States

Court of Fede:al Claims as petition No. 14-904V.

       13. If petitioner should die prior to entry ofjudgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or bo1h of the parties.

       14. If the special master fails to issue a decision in (:()ftlplete c;onfonnity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete confonnity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of eitha: party.


                                                 -3-
        1S. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of I 986, as amended. There

is absolutely no agreement on the part of the parties hereto to make any payment or to do any act

or thing other than is heicln expressly stated and clearly agreed to. The parties further aarce and

understand that the award dcsml>cd in 1his Stipulation may reflect a compromise of the parties'

rcspcctivc positions as to liability and/or amount of damages, and further, that a chanae in the

nature of the injury or condition or in the items of compensation sought, is not grounds to modify

or revise this agreement.

        16. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Serviocs that the Tdap vaccine caused petitioner's alleged GBS,

or any other injury or her current disabilities.

        17. All rights and obligations of petitioner hemlndcr shall apply equally to petitioner's

heirs, executors, administrators. successors, and/or assigns.

                                      END OF STIPULATION

I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
Respectfully submitted,

PETITIONER:




ATl'ORNEY OF RECORD FOR                       AUTHORIZED REPRESENTATIVE



~t.A~
                                              OF THE ATl'ORNEY GENERAL:

                                              4,;/{!@4¢
KELLY D. BURDETTE                             VINCENT J. MXfANOSKI
Attorney for Petitioner                       Deputy Director
Burkett & B\l'dette                           Torts Branch
2101Fourth Avenue                             Civil Division
Suite 1830                                    U.S.DeparbnentofJusticc
Seattle, WA 98121                             P.O. Box 146
{206) 441-5597                                Benjamin Franklin Station
                                              Washington, DC 20044-0146


AUTHORIZED REPRF.SENTATIVE                    A1TORNEY OF RECORD FOR
OF THE SECRET    OF REA.LTD                   RESPONDENT:
AND BUMAN


                                               {lQ.iLl~ &_90 ~-
N                    MD                       ALEXIS B. BABCOCK
Ac:tin& Director, Division of                 Senior Trial Attorney
Injury Compensation Programs (DICP)           Torts Branch
Healthcare Systems Bureau                     Civil Division
U.S. Department of Health                     U.S. Dcpal1ment of Justice
and Hwnan Services                            P.O. Box 146
5600 Fishers Lane                             Benjamin Franklin Station
PBJklawn Building. Mail Stop 08NI 468         Washington, DC 20044-0146
Rockville, MD 20857                           (202) 616-7678

Dated:     a\aa. \ \(     a




                                        -S-